 



         

Exhibit 10.1
          FIRST AMENDMENT AND WAIVER, effective as of March 31, 2008 (“First
Amendment”), to the AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, dated as
of September 26, 2007 (as amended, restated, supplemented or otherwise modified,
the “LSA”), among BioScrip Pharmacy Services, Inc. (“Pharmacy Services”),
BioScrip Infusion Services, Inc. (“Infusion Services Inc”), BioScrip Pharmacy
(NY), Inc. (“Pharmacy (NY)”), BioScrip PBM Services, LLC (“PBM Services”),
BioScrip Pharmacy, Inc. (“Pharmacy”), Natural Living, Inc. (“Natural Living”)
and BioScrip Infusion Services, LLC (“Infusion Services LLC” and together with
Pharmacy Services, Infusion Services Inc, Pharmacy (NY), PBM Services, Pharmacy
and Natural Living, each a “Borrower” and collectively, jointly and severally,
the “Borrowers”), as borrowers, and HFG Healthco-4 LLC (together with its
successors and assigns, the “Lender”), as the lender. Unless otherwise defined
herein, terms in the LSA are used herein as therein defined.
          The Borrowers have failed to comply with the requirements of paragraph
(v) (Debt/EBITDA Ratio) of Exhibit V to the LSA for the fiscal quarter ended
March 31, 2008 and have therefore requested that the Lender waive such
requirements for such fiscal quarter and the Lender has agreed to waive such
failure on the terms and subject to the conditions set forth herein.
          The Borrowers and the Lender have agreed to amend the LSA on the terms
and subject to the conditions set forth herein.
          Accordingly, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which hereby are
acknowledged, and subject to the fulfillment of the conditions set forth below,
the parties hereto agree as follows:
          SECTION 1. WAIVER UNDER THE LSA
          1.1. Effective as of the Effective Date (as defined below), the Lender
hereby waives the Event of Default (and any Default related thereto) under
paragraph (v) of Exhibit V to the LSA solely for the fiscal quarter ended
March 31, 2008.
          SECTION 2. AMENDMENTS TO LSA. Effective as of the Effective Date (as
defined below), the LSA is hereby amended as follows:
          2.1. The definition of “A/R Fee” contained in Exhibit I to the LSA is
amended and restated in its entirety to read as follows:
“‘A/R Fee’ means the account receivable tracking fee, due on the first Business
Day of each Month, in an amount equal to:
AORA x TD x 0.50%
360
          where:
          AORA      =      The average outstanding amount of the Revolving Loan
for the prior Month, calculated as the arithmetic average of all daily balances
          TD         =         The actual amount of days in such prior Month.”

 



--------------------------------------------------------------------------------



 



          2.2. The table within the definition of “Applicable Margin” contained
in Exhibit I to the LSA is amended and restated in its entirety to read as
follows:

          Debt/EBITDA Ratio is:   Applicable Margin:  
£ 1.50:1.00
    1.60 %
> 1.50:1.00 but £ 2.00:1.00
    1.90 %
> 2.00:1.00
    2.20 %

          2.3. The definition of “LIBOR” contained in Exhibit I to the LSA is
amended and restated in its entirety to read as follows:
“‘LIBOR’ for any Interest Period, means a rate per annum equal to the greater of
(a) the rate per annum established by the Program Manager two Business Days
prior to the first day of each Interest Period based on an annualized 30-day
interest rate (calculated on the basis of actual days elapsed over a 360-day
year) equal to the offered rate for deposits in U.S. dollars in the London
interbank market which is published by the British Bankers’ Association and
currently appears on the Reuters Screen LIBO Page (or any successor page) as of
11:00 a.m. (London time) on such day, provided that if more than one rate is
specified on Reuters Screen LIBO Page, LIBOR shall be a rate per annum equal to
the arithmetic mean of all such rates or (b) 2.75%.”
          2.4. Exhibit IV to the LSA is amended by adding the following new
clause (aa) at the end thereof:
“(aa) Wire Fees. The Borrowers shall pay to the Lender, in consideration of
electronic funds transfer transactions initiated by the Lender at the request of
any Borrower (or by the Borrower Representative, on behalf of any Borrower), a
wire transfer fee in the amount of $30.00 for each such transaction. The
Borrowers irrevocably authorize the Lender to charge any and all such fees to
the applicable Revolving Advance and disburse the proceeds thereof to the Lender
in payment thereof.”
          SECTION 3. CONDITIONS PRECEDENT
          3.1. Effective Date of this First Amendment. This First Amendment
shall become effective as of the date listed above (the “Effective Date”) at
such time when the Lender shall have received fully executed counterparts of
this First Amendment.
          SECTION 4. POST-EFFECTIVE COVENANTS.
          4.1. The Borrowers hereby agree (i) that the Debt/EBITDA Ratio as at
the end of the fiscal quarter ended March 31, 2008 shall not exceed 4.70:1.00
and (ii) to deliver to the Lender, concurrently with the delivery of the
financial statements or Form 10-Q, as applicable,

 



--------------------------------------------------------------------------------



 



for the fiscal quarter ended March 31, 2008 in accordance with Section (k)(ii)
of Exhibit IV to the LSA, evidence reasonably satisfactory to the Lender that
the Debt/EBITDA Ratio does not exceed 4.70:1.00 as at the end of such fiscal
quarter.
          SECTION 5. MISCELLANEOUS
          5.1. The Borrowers each hereby certify, represent and warrant that,
after giving effect to this First Amendment, (i) except as otherwise disclosed
in public filings made by the Parent with the United States Securities and
Exchange Commission, the representations and warranties in the LSA are true and
correct, with the same force and effect as if made on such date, except as they
may specifically refer to an earlier date, in which case they were true and
correct as of such date, (ii) no unwaived Default or Event of Default has
occurred or is continuing (nor any event that but for notice or lapse of time or
both would constitute a Default or an Event of Default), (iii) each of the
Borrowers has the corporate power and authority to execute and deliver this
First Amendment, and (iv) no consent of any other person (including, without
limitation, shareholders or creditors of any Borrower), and no action of, or
filing with any governmental or public body or authority is required to
authorize, or is otherwise required in connection with the execution and
performance of this First Amendment, other than, in each case, such that have
been obtained.
          5.2. The terms “Agreement”, “hereof”, “herein” and similar terms as
used in the LSA shall mean and refer to, from and after the effectiveness of
this First Amendment, the LSA as amended by this First Amendment, and as it may
in the future be amended, restated, modified or supplemented from time to time
in accordance with its terms. Except as specifically agreed herein, nothing
herein shall be deemed to be an amendment or waiver of any covenant or agreement
contained in the LSA or any other Document and each of the parties hereto agrees
that all of the covenants and agreements and other provisions contained in the
LSA and the other Documents, as amended, waived or otherwise modified hereof,
are hereby ratified and confirmed in all respects and shall remain in full force
and effect in accordance with their terms from and after the date of this First
Amendment.
          5.3. Parent and Chronimed, LLC (f/k/a Chronimed Inc.) each hereby
ratifies its Guarantee of the Guaranteed Obligations (as defined in that certain
Amended and Restated Guaranty, effective as of October 1, 2007, made by Parent
and Chronimed, LLC (f/k/a Chronimed Inc.) (the “Guaranty”)) pursuant to the
Guaranty and each of the Borrowers, Parent and Chronimed, LLC (f/k/a Chronimed
Inc.) hereby ratifies its grant of a security interest made under the Documents.
          5.4. This First Amendment shall constitute a Document under the LSA
          5.5. THIS FIRST AMENDMENT SHALL, IN ACCORDANCE WITH SECTION 5-1401 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BE GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO ANY CONFLICT OF LAWS PRINCIPLES THEREOF
THAT WOULD CALL FOR THE APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION.

 



--------------------------------------------------------------------------------



 



          5.6. The captions in this First Amendment are for convenience of
reference only, are not part of this First Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this First
Amendment.
          5.7. Any provision of this First Amendment held to be invalid, illegal
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof, and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
          5.8. This First Amendment may be executed in counterparts, each of
which when so executed shall be deemed to be an original and all of which when
taken together shall constitute one and the same agreement.
          5.9. Delivery of an executed counterpart of a signature page by
telecopier, .pdf or similar electronic transmission shall be effective as
delivery of a manually executed counterpart.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this First
Amendment to be executed by their respective officers thereunto duly authorized,
as of the date first above written.

                  BIOSCRIP INFUSION SERVICES, INC.       BIOSCRIP PHARMACY
SERVICES, INC.
 
               
By:
          By:    
 
               
 
  Name:           Name:
 
  Title:           Title:
 
                BIOSCRIP PBM SERVICES, LLC       BIOSCRIP PHARMACY (NY), INC.
 
               
By:
          By:    
 
               
 
  Name:           Name:
 
  Title:           Title:
 
                NATURAL LIVING, INC.       BIOSCRIP PHARMACY, INC.
 
               
By:
          By:    
 
               
 
  Name:           Name:
 
  Title:           Title:
 
                BIOSCRIP INFUSION SERVICES, LLC            
 
               
By:
               
 
 
 
Name:            
 
  Title:            
 
                Solely with respect to Section 5.3 hereof:             BIOSCRIP,
INC.       CHRONIMED, LLC (f/k/a Chronimed Inc.)
 
               
By:
          By:    
 
               
 
  Name:           Name:
 
  Title:           Title:

 



--------------------------------------------------------------------------------



 



                  HFG HEALTHCO-4 LLC,             as Lender            
 
                By: HFG Healthco-4, Inc., a member            
 
               
By:
               
 
 
 
Name:            
 
  Title:            

 